                  Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 1 of 26
DocuSign Envelope ID: 8DE00EB2-BC1D-4327-BB02-C640AB113938




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


            KENNETH LEAR,                                        Case No. 1:20-cv-04660-GHW

                                           Plaintiff,
                                                                 DECLARATION OF YAMILET
            v.                                                   HURTADO, ESQ. IN SUPPORT OF
                                                                 DEFENDANTS’ MOTION TO DISMISS
            ROYAL CARIBBEAN CRUISES LTD.,
            d/b/a ROYAL CARIBBEAN
            INTERNATIONAL, GREGORY BROWN,
            individually, ROBERT KING, individually,
            and GRISEL GARCIA RODRIGUEZ,
            individually

                                         Defendants.



                    I, YAMILET HURTADO, declare as follows:

                 1. I am currently Sr. Manager, Employment and Litigation Counsel for Royal Caribbean

            Cruises Ltd. (“RCCL”). I submit this declaration in support of Defendants’ Motion to Dismiss.

            This declaration is based upon my personal knowledge of the facts set forth herein and the books

            and records of RCCL, unless otherwise indicated.

                 2. RCCL does not have any facilities in the State of New York.

                 3. RCCL does not have any offices in the State of New York.

                 4. RCCL does not maintain any telephone listings in the State of New York.

                 5. RCCL does not maintain any mailing addresses in the State of New York.

                 6. RCCL does not own any property in the State of New York.

                 7. RCCL does not rent any property in the State of New York.

                 8. RCCL does not have any bank accounts in the State of New York.

                 9. RCCL does not design any goods in the State of New York.

                                                             1
                  Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 2 of 26
DocuSign Envelope ID: 8DE00EB2-BC1D-4327-BB02-C640AB113938




                 10. RCCL does not manufacture any goods in the State of New York.

                 11. RCCL does not sell any goods in the State of New York.

                 12. As of September 15, 2020, RCCL has 6 employees who work remotely from their homes

            in the State of New York. As of September 15, 2020, RCCL has 4,266 regular full-time

            employees in the United States.

                 13. Annexed hereto as Exhibit A is a true and correct copy of Plaintiff s offer letter.

                14. Annexed hereto as Exhibit B is a true and correct copy of Plaintiffs contract of

            employment.

                15. Annexed hereto as Exhibit C is a list of approved medical facilities provided to Plaintiff

            for pre-employment medical testing.

                16.1 declare under penalty of perjury that the foregoing is true and correct.



            Executed:        October 23, 2020
                             Miami, Florida
                                                                        .----- DocuSIgned by:




                                                                            «lfeTffilrtado, Esq.


                                                                                                           44477989.1




                                                              2
Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 3 of 26




                   EXHIBIT A
                  Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 4 of 26



3/30/2018

Kenneth Wiliam tear

55 Nagle Ave,2F

New York,NY 10040

RE: Employment as Entertainer

Dear Kenneth,

This Letter of Intent shall memorialize the terms of iour anticipated employment with Royal Caribbean Cruises LTD. d/b/a Royal Caribbean International (RCI)
onboard the vessel RADI/iNCE OF THE SE/g in the capacity of Featured Singer, and commencing as of 8/24/2018.

1.    Bmotownent.

\bu shall be hired to perform aboard the RCI vessel RADI4NCE OF THE SEA3 (the "Vessel”), beginning on 8/24/2018. (“Commencement Date”) and with an
expected ending on 5/17/2019. (“End Date”). RCI may seek to extend the duration of your employment (and, accordingly change the End Date), by no more than
eight weeks, provided that you are notified of such intent sixweeks before the originally expected ending date of your employment. Ifextended, you will receive pro­
rated compensation for the actual time served (calculated based on yourdailyrate of pay).

2.    Required Activities.

Your duties and responsibilities and any applicable rehearsal periods pertaining to your employment shall be fully specified in Exhibit A

3.    Compensation.

Once onboard you shall be paid, as full compensation for your services, the total sum of £5.000.00 in United States Dollars per month, (less federal taxifa U.S.
citizen and less social program compensation if Filipino citizen).

          a) Sick Pay. Sick wages will be provided at 80% of total wages while sick or injured after declared unfit for duty during the training period or after
          medical sign off from the Vessel. Such wages will be paid up to 130 days after a doctor has declared you to be unfit for duty or after medical sign
          off. Sick pay coverage ends after 130 days or once you are declared fitfor duty or maximum medical cure whichever occurs first.

          b) Medical Insurance. Seaman's Insurance (Maintenance and Cure) is provided once you sign on board the vessel, and shall remain in effectwhile you
          are signed on to the Vessel. You will have worker's compensation coverage while training in the shoreside facility.

          c) Contract Completion. As applicable, upon completion of the service period and so long as you folly comply with the terms of your employment, you
          shall receive a contract completion payment of £4.608.49 In United States Dollars, (less federal taxifa U.S. citizen), to be paid on board at sign-off from
          the Vessel. If the duration ofyour employment is extended by RCI in accordance with paragraph 1, the contract completion payment shall be earned and
          payable to you up to the new End Date. If the duration of your employment is shortened by RCI in accordance with paragraph 1, the contract completion
          payment shall be pro-rated to reflect the new End Date. If you sign off the Vessel for medical or compassionate leave, the contract completion payment
          will be pro-rated for time worked on board.

          d) Dry-Dock. In the event that a dry dock occurs during the term ofyour contract:

                    • You can stay on board the Vessel if approved by the Shipboard Executive Committee-salary compensation will be received if remaining
                        onboard (Dry dock responsibilities, such as fire watch and other duties, may apply)
                    •   If Shipboard Executive Committee states you cannot stay on board the Vessel, RCI will supplyyou with a round trip ticket back to your home
                        gateway of record-salary compensation will not be received for any dates you are not onboard
                    •   If you are allowed to stay on board the Vessel, and still wish to go home, you will need tosupplyyourown round trip ticket-
                        salary compensation will not be received for any dates you are not onboard

4. Termination Policv.

     a. Once you have arrived onboard and entered into a Sign On Employment/vgreement, RCI mayterminate your employment without cause provided thirty (30)
        days notice is given or monthly total guarantee pay is provided through the end of the employment contract up to a maximum of thirty (30) days in lieu of
        notice.
     b. RCI may also cancel your employment at anytime with one week's notice or one weeks pay in lieu of such notice ifanyone or more of the following events
        occur:
           1. RCI receives a significant number of passenger complaints relative to your performance;
            2. Your performance does not meet accepted standards as determined by RCI's on board management (in RCI's sole discretion); or
            3. You otherwise fail to comply with any of your obligations.
            4. You do not maintain physical appearance standards (as applicable) specified by RCI's casting department during hiring process
     c. RCi may cancel your employment immediately if you fail to comply with any of RCI’s shipboard rules or regulations.

5.    Transportation.

In accordance with its company travel & airline policies, RCI will provide all necessary air transportation as required during the term ofyour employment (including
any air travel required to join or depart the Vessel, for scheduled engagements on additional Vessels, rehearsals and/or for any other required RCI related
purposes). You understand, consent and agree that when proceeding from some points of departure, it will be necessary to arrange for air travol the night before
the Commencement Date in order to allow you to board the Vessel on time. RCI shall have no obligation to provide return air transportation if your employment is
               Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 5 of 26



canceled by RCI as a result of your failure to comply with any of the terms and conditions of your employment or if you do not complete the full term of your
employment.

6.     Accommodations.

On board the vessel, you will receive complimentaryliving accommodations consisting of one Single Outside occupancy cabin. Meals shall be provided to you on
a complimentary basis; this does not apply to specialty restaurants where you will be charged at a passenger rate, /'ll tips to waiters, bus boys, room stewards,
and any other personnel, are your responsibility to be paid at the staff rate.

7.   Medical Examination.

'rbur employment is expresslyconditioned upon your taking and passing a medical examination prior to travelling to rehearsals and/or ship assignment. You will
be responsible for payment directly to the medical facility for services rendered as well as any necessary subsequent transportation expenses or additional
exams required to pass your medical. Please see the‘Welcome/'board” under "Wfedical” for a more complete explanation of the required medical examinations.

8.   Rules and Regulations.

While on board any of the Vessels, 'rbu shall enter into a Sign On Employment/'greement and be subject to, and shall govern yourself in accordance with the
rules and regulations of the Vessel and its Captain. Failure to complywith shipboard rules and regulations shall be grounds for immediate dismissal.

9.     Passport and Visas.

Y)U must arrive at Port of Embarkation with an up-to-date passport valid beyond the end of the term ofyour employment and any Visa(s) as maybe required. It is
your sole responsibilityto acquire all Vsas and other travel documentation required for travel in a timelymanner.

As with all shipboard employees at RCI, your formal contract shall commence once you have executed a Sign Qi Employment /'greement onboard your
designated vessel. This letter stipulates the particular roles and responsibilities which shall be entailed with your onboard employment. In the event that the
terms of this letter conflict with your Sign On Employment/'greement, the terms of the Sign On Employment/'greement shall prevail.

Please indicate your acceptance of the terms of this Letter of Intent below.

Sincerely,

ENTERTAINER                                                    ROYAL CARD5BE4N INTERNATIONAL




Signature                                                       CHRISTINE COACHMAN-ORENGO

                                                                Director, Entertainment

                                                                Royal Caribbean International




Stage Name (if applicable)




Date                                                           Date
Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 6 of 26




                   EXHIBIT B
              Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 7 of 26



                                                                                                                                                          VI

                                                               “WELCOME ABOARD”



3/30/2018



Kenneth William Lear

55 Nagle Ave, 2F

New York, NY 10040



Dear Kenneth,

Enclosed please find our contract for your employment with ROYAL CARIBBEAN CRUISES, LTD. as an Entertainer on board our vessel, the RADIANCE
OF THE SEAS beginning 8/24/2018 through 5/17/2019.

You are required to complete and upload your contract packagefll and forms to the Studio Management System prior to your arrival for rehearsals.

PRODUCTIONS: You will be learning the following productions£21, Tango Buenos Aires, Kano Man (RD), City of Dreams. Rehearsal period will
begin 7/7/2018 through 8/23/2018.

REHEARSALS/SCHEDULE'. Rehearsals will begin on 7/7/2018. and will be held at the Royal Caribbean Productions Studios, unless otherwise notified.
Rehearsals are 6 days a week. Your schedule will be determined during the rehearsal period. Please be sure to bring your signed contract, passport, taxi
receipts and any other signed documents or forms with you on your first day of rehearsal. Your first day will include an orientation followed by a
rehearsal so please come prepared. Please note: some rehearsals/training may need to be continued on board. Your contracted rehearsal/training salary will
be in place during this process. Please check Exhibit A “On board rehearsal/training" to see if this applies to you.

REHEARSAL NEEDS: RCCL will provide all costumes and shoes needed for your shows; however, you should bring proper dance shoes/ heels, jazz
sneakers, or dance sneakers (not street shoes) for rehearsals. Proper dance attire and undergarments are required and must be worn during all rehearsals.
Please refer to the Production Item Requirement Form for specifics. You are expected to maintain your physical appearance, specified by RCCL’s casting
department, through-out the duration of your contract. This may be monitored by weekly weigh-ins during the rehearsal process. Each performer will be
required to bring their own make-up and females are to supply eyelashes and at least two (2) black and two (2) beige bras with adjustable/removable
straps. A performance run-through of your shows will be presented at the end of your rehearsal process. For this run-through it is your responsibility to
provide and wear your own solid black attire. It is also your responsibility to provide and wear your own solid black semi-formal attire for the final
farewell number in the Farewell Show. Singers are required to have a recording device as well as a CD or MP3 player (such as an iPod) for the rehearsal
period. Dancers are requested to have a CD or MP3 player (such as an iPod). If you bring an MP3 player, be sure to have the capability to download
music from a CD to your MP3 player. While in rehearsals, a locker will be provided to you at the studio. Please bring a combination lock or key padlock
to use while you’re here.

Singers participating in the Captain’s Cocktail Set, Summer Breeze Set, Broadway Set, and Jazz Sets will be required to supply their own attire for these
sets. Please refer to the dress attire guidelines required for each set listed below.

            SET                       DRESS ATTIRE                        FEMALES                          MALES

                                                                                                Black or Dark Tuxedo (White
       Captain’s Cocktail                Fonnal Attire         Evening Gown or Cocktail Dress
                                                                                                  Dinner Jacket acceptable)
                                                                  Sundress or Dark Sort w/         Khaki or Dark Pants &
       Summer Breeze Set            Smart Caribbean Casual
                                                                   Caribbean Style Blouse        Caribbean Style Dress Shirt
     Broadway Set/ Jazz Set           Semi-Fonnal Attire          Cocktail Dress or Pant Suit             Dark Suit

REHEARSAL PER DIEM (LIVING & TRAJ'EL ALLOWANCE): You will receive a living allowance of $600.00 in United States Dollars per week
(calculated at a 7 day work week) as an expense reimbursement for food during your attendance at rehearsal. A travel allowance of $7.00 per week
(calculated at a 6 day work week) will be provided for transportation costs during rehearsal period. Please bring enough money to tide you over for at
least the first 2 weeks. It could take up to that amount of time to receive your first pay.

If you are not a U.S. citizen you will not receive any per diem money until you sign on board the Vessel and by your 2nd payment. You will need to bring
enough money to last the entire length of the rehearsal process.

REHEARSAL EMERGENCIES: It is required that you obtain a major credit card prior to arriving for rehearsals in case of any unexpected emergencies
that may arise during your rehearsal period.

OFE-SHE EVENTS: You may be required to perform special events during your rehearsal period. You may be compensated for events off studio
property. You will be notified of events prior to start date of rehearsals or during actual rehearsal period if any events should occur during the contracted
rehearsal period.
              Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 8 of 26



MAIL & PACKAGES: While in rehearsal, you can have your mail and packages sent to Royal Caribbean Productions, 3001 NE MS1'1 Street, North
Miami, FL, 33181, USA Any packages over the dimensions of 12"high x 17" long x 11" wide and over 30 lbs must be sent via FED EX/UPS/DF1L or any
other courier you wish to use. Packages over these dimensions sent through regular mail will not be delivered to the studio and returned to sender.

Once on-board the vessel, your address will be as follows:

                                                          CrewlVbil Royal Caribbean Cruise Lines

                                                Attention: Kenneth William Lear / RADIANCE OF THE SEAS

                                                                       Production Cast

                                                              2935 West Corporate Lakes Blvd.

                                                                      Weston, FL 33331

                                                                             USA

TRAVEL: RCCL will provide you with round trip transportation from your home gateway and back, as stated in your contract (Paragraph 5
"Transportation"). Our Entertainment Department will request for your airline tickets through the crew travel department. Please note that NO changes will
be accepted for departure point once your travel request has been processed. If you do not require an airline ticket, it is your responsibility to notify the
Casting Department immediately. If notification is not received well in advance of your departure date, you may be held responsible for airline cancellation
fees. At the completion of the contract, the company is required to provide you with a return air ticket to your home gateway airport as listed in your
employee record. Travel deviations are not permitted.

LUGGAGE: Please note that RCCL books air fares that are within the company’s acceptable guidelines. Remember that each airline has its own guidelines
for luggage/baggage in reference to domestic and international flights. It is your responsibility to find out tdiat the rules are in regards to your
luggage/baggage. Royal Caribbean Productions will provide reimbursement up to $25.00 for travel to rehearsals and upon presentation of a receipt.
Excess baggage or overweight baggage will not be reimbursed. The entertainer will be required to pay any additional baggage fees and will not be
reimbursed by Royal Caribbean.

Please note that you must carry a valid passport. Non-U. S. citizens are also responsible for obtaining any Visa(s) that might be required with the Port of
Call destinations.

Please be advised of a new policy in reference to air travel to include any changes or cancellations. Our contracted rates are now penalized for changes and
cancellations. Once the ticket is issued, no changes will be allowed, unless it is due to an RCCL issue such as change in schedule. Penalties can range
from $50.00 to $300.00 depending on the airline. You will now be responsible for this penalty. Some reasons for ticket changes that are NON RCCL
related include Visa issues with Embassy and Medical not approved prior to shipboard travel. Please be aware, that in the future any changes due to the
travelers mishap, you will be responsible for the penalty charges for the change or cancellation in which you will have to send a check payable to RCCL to
cover the extra monies being forfeited.

ARRIVAL TO NORTH MIAMI. FL: Upon arrival at the airport in Miami or Fort Lauderdale, do not utilize an airport taxi or shuttle service. A
representative from America Tours transportation company will drive you from the airport to your housing location. Further details and instructions for
arrival, transportation and housing and welcome packet retrieval will be emailed closer to the travel date.

***IF YOU HAVE NOT RECSVED THIS INFORMATION ONE WEEK BEFORE YOUR RB-EARSAL START DATE PLEASE EMAIL Bletana@rccl.com , GHII@rccl.com,
JFeluren@rccl.com***

If you have received pre-approval to drive to rehearsals, you will be reimbursed for gas and tolls only (not exceeding the company cost). Please save your
travel receiptsfor collection.

The Royal Caribbean Productions rehearsal and housing facilities are located on the Biscayne Bay campus of Florida International University (FIU) in North
Miami, Florida. A all times, while on FIU property, cast members must adhere to all applicable conduct policies, rules, regulations and guidelines set forth
by Royal Caribbean Cruises Ltd. and FIU. This information will be provided to you prior to the commencement of your rehearsals.

Smokiue Policy: Please note that FIU enforces a strict "Smoke & Tobacco-Free" policy throughout their premises. This includes all tobacco and
electronic products. RCCL personnel, including cast members, are ONLY permitted to smoke in the designated, enclosed smoking area, which is located
on the first floor of the Bay Vista Suites housing facility.

END OF CONTRACT GATEWAY CHANGES: If you wish to change home address at any time during the contract and requests a change to your
“gateway city”, such change MUST be accompanied by proof of residence. This is a formal request and must be submitted into the shipboard HR team at
least ten (10) weeks BEFORE signing off the ship. Acceptable “Proof of Residence” would be one the following:

   • Driver's License with your new home address
   • Lease
   • Current Utility Bill

In the event this also includes a change of country of residence, governmental proof of legal residence is also required (e.g. visa)

As per policy dictated by Human Resources, if you do not follow the above protocols in the accepted time period, your request to change your gateway
city WILL NOT be granted. NO EXCEPTIONS WILL BE MADE
              Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 9 of 26



PASSPORT: Your passport must be valid up to 30 days after scheduled sign off. In some cases, your passport must be valid 6 months after scheduled
sign off date. If your passport falls under the 30 days or 6 month rule as stated above, please contact your casting specialist immediately. If for some
reason you travel to rehearsals or the ship and your passport is not valid as staged above, you as a cast member will be responsible for all travel involved to
your home country to obtain a renewed passport. RCCL will not be responsiblefor anyfees or cbatges relevant to passports.

VISAS: All Non-US Citizens are required to obtain a B1 Visa prior to arriving for rehearsals. This visa will allow you to train while in the US. Cost of this
visa is at the expense of the Entertainer. Non-US Citizens sailing in US waters during their contract will also need to obtain a Cl/D visa. Please save your
receipt for shipboard reimbursement. RCCL will cover the cost of such visa (obtained after 8/20/13), not to include any associated costs. Depending on
itinerary, additional visas such as Chinese, Schengen, Canadian, etc. might be required. Please save receipts for onboard applicable reimbursement.

Please note: Canadian citizens are not required to apply for a Cl-D or B-l Visa.

MEDICAL: You are required to possess a valid medical certificate stating that you are fit for duty (FFD) while under contract with Royal Caribbean
International. All employees are responsible for arriving to their rehearsals and/or ship assignment with valid medical certificates. If a medical certificate is
due to expire during the assignment period it can be renewed at any time during the assignment period, but no later than the actual expiration date. Once
onboard, employees who do not renew their medical examination prior to expiration will be relieved of duty immediately and must renew at the next port of
call where a medical certificate can be obtained or they will be subject to disciplinary action up to, and including, termination of employment. Only the
Company Standard Approved Medical Form is to be used for the examination. The form is available onboard the ship, from your hiring partner or via e-
mail. There will be no advances given on per diems to cover this expense. Medicals are typically valid for 2 years. This period may vary based on
individual medical results.

BACKGROUND CHECKS: As a pre-employment requirement, Entertainer will need to submit a criminal background search or police report
documentation for each of the addresses/county/countries that he/she has lived in for the past 7 years, minimally. If report is not in English, it needs to be
submitted with a certified translation. Reports must have been obtained within 90 days of travel to assigned ship. You must submit a copy of this report
prior to attending rehearsals - no exceptions - and bring the original with you.

VESSEL: The RADIANCE OF THE SEAS is one of many vessels within the Royal Caribbean International fleet. You may be required to
board the vessel while it is undergoing routine maintenance and/or revitalization, or, in some cases, under construction in the shippyard.
During these circumstances, due to the conditions and ongoing work that may be in progress, your extreme patience, flexibility and
understanding will be required.

ITINERARY: Please refer to www.rccl.com for your assigned vessel's itinerary. Note that itineraries are subject to change, without notice.

SAFETY: The well-being of our guests and crew is Royal Caribbean International's top priority. The safety on board our ships is taken extremely seriously
and we pride ourselves in going above and beyond compliance in all that we do. Please note that you will be trained to handle emergency situations. While
you will not be asked to participate in high risk activities, it's important that you, as a cast member, are in full agreement and take this part of your job
seriously in order to confidently assist in any type of situation that may arise. As you are signing on the vessel as a crewmember you will be required to
participate in crew and passenger boat drills. The majority of training will be required the first 2 weeks of sign-on and may continue throughout your
contract. Classes will be scheduled around your onboard rehearsals.

In any Emergency Situation on board, you may be required to perform an emergency duty that is beyond the normal responsibilities of your
immediatejob. The procedures and outlines in SQM should befollowed in these types of situations.

REQUIRED ACTIVrriFS- Once you have signed onboard the vessel, you may be required to work a maximum of 303 hours per month. To obtain these
hours you will be scheduled to participate in the activities specified in “Exhibit A”.

ONBOARD PAYMENT: You will begin on full salary per your contract on 8/24/2018. Salaries are paid through our 'Salary at Sea' program. A debit type
card will be received during the rehearsal period or upon joining the vessel. Your pay will be deposited directly onto this card. Payments are received on
or around the 15th and 30th of each month. Federal Income Tax is automatically deducted for all US citizens. Only payments from Royal Caribbean will
be deposited directly onto the card. Additional personal money cannot be deposited. Once your payment has been deposited, you will receive
confirmation, via email The 'Salary at Sea1 card can be used for purchases, withdrawals, money transfers and transactions.

Money wire transfer service is available through the Crew Relations Office on board. The application process can take up to 8 weeks for set up. You can
fill out a wire transfer application form in the Crew Relations Office once you’ve signed on board the vessel. The following information is required in
order to set up your account. Please bring the proper documentation with you.

    •   Bank Account Name
    •   Bank Account Number
    •   Bank Address
    •   Bank Code / Sort Code
    •   Document of Bank Verification (i.e.; Check or Statement)

Once you have set up your wire transfer account, funds can be wired to home country currency. RCI has negotiated with Citibank for the most
competitive rates in the market. There is a charge per wire transaction. These transfers can take from 4 up to 10 business days to appear in your
account. Some banks have a fee attached to the receipt of your wire. Please check with your bank prior to setting up the transfer to see if this may apply
to you. After you have received your payment on board, you will need to visit the HR Center to make the actual wire transfer transaction.

Further details for onboard payment and wire transactions can be obtained from the Crew Office.

SHIPBOARD STATUS: Entertainer must abide by all shipboard rules and regulations. Entertainer will have limited passenger status at the discretion of
              Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 10 of 26



the Cruise Director. Privileges may vary from ship to ship. Entertainer is allowed in designated passenger areas. Smaller lounges may be off limited, due
to the seating capacity in those lounges. Entertainer is permitted to use the gym facilities, however please understand that it is company policy to allow
paying guests the use of the equipment first.

GUEST PRIVILEGES'. Entertainer will be entitled to Guest In-Cabin privilege at a rate of $10/day up to 90 days per year. (Eligibility' begins at start of
contract.) Entertainer is also eligible for the Family Privilege Plan after six months of service, to include rehearsal period. This plan allows eligible family
members to sail at a discounted rate and is only guaranteed if cabin space is available. Availability of any requested sailing is at the company's discretion
and will be based on shipboard capacity and applicable berthing regulations. All guests are to comply with the shipboard Guest Conduct Policy.

DRESS CODE: While in passenger areas you are to dress in your own clothing. Your dress code should be in accordance with evening’s suggested
attire. Note that evening dress is “Business Casual”, i.e. suits for men and semi-formal attire for women. In addition, you should also bring formal attire,
i.e. tuxedos for men and evening dresses for women, as there is a formal night on each cruise. If you do not own a tuxedo, you can purchase one on the
ship for approximately $200.00. For more information see “Exhibit C” - Gold Anchor Grooming Standards.

SICK TRACKS: Singers will be required to record sick tracks for production shows during their first week on board. RCCL may use these tracks in case
of any emergency situation during the on board dates specified in this agreement.

COMMUNICATIONS SHIPBOARD: If for any reason, your family or friends should need to contact you while on board, they can call through "Sea
Mobile". Calls are billed at a rate of $7.95 min, are limited to 10 minutes and must be paid by Credit Card.

                US Toll Free (888) 724-7447

                 UK Toll Free 08001699819

       Calling from Outside the US +1(732) 335-3285

For emergency situations, please advise your family and friends to contact us at 305-539-6000. All emergency situations should be directed to the
attention of Christi Coachman, Angie Dimoulas, and Ryan Saab.

Thoroughly read your contract and all other information included Please feel free to contact us upon receipt of this package if you have any
questions or need further information. We are pleased to have you as part of the RCCL team and look fonvard to meeting you in rehearsal.

Welcome Aboard!!!

ENTERTAINER




Signature




Stage Name (if applicable)




Date




11] CONTRACT PACKAGE & FORMS: Welcome Aboard Letter, Letter of Intent, Exhibit A - Last page of Exhibit B Rules & Regulations - Last page of
Exhibit C Gold Anchor Grooming Standards- W4 Tax Form (U.S. Residents and Puerto Rico only) - Production Item Requirements - Medical Results
including Medical Forms A & B.

121 PRDOJCTIONS: Shows and shew titles are subject to change without notice.
Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 11 of 26




                    EXHIBIT C
             Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 12 of 26




                                                      APPROVED PEME MEDICAL FACILITIES
                                                             REVISED 3/30/2018

COUNTRY        CITY                CONTACT                             FACILITY NAME & ADDRESS                          PHONE/FAX/E-MAIL                    COMMENTS              clinic code]
ARGENTINA   Buenos Aires          Dr. Raul Kelly                                 Dr. Raul Kelly                            54 11 48034331                                               AR2
                                                                      Junin 1631 - 2 C 1113 Buenos Aires                raulkelly6@hotmail.com
ARGENTINA     Ushuaia           Dr. Mario Molinari                Medical Services for Passengers and Crew                 5492901 493029                                               AR3
                                                                                 Gdor Paz 1529                        doctor@paxandcrew.com.ar
                                                                 V9410BBe, Ushuaia, Tierra del Fuego, Argentina
AUSTRALIA      Sydney        Dr. Irwin Light (Retired)                      Sydney Medical Center                           (02) 9261-9261                                              AU1
                                  Dr. Hilton Lowe                               580 George St.                           Fax: 612.9.261 9201
                                                                               Sydney NSW 2000
                                                                                                                   sydney@primaryhealthcare.com.au
AUSTRALIA     Brisbane          Dr. James L Gates                       Anzac Square Medical Centre                         61 7 3229 344                                               AU2
                                                                                 280 Ann Street                          61 7 3221 2694 (fax)
                                                                         Brisbane, QLD 4000, Australia             reception@anzacsquaremc.com.au
                                                                                                                     admin@anzacsquaremc.com.au
AUSTRALIA     Victoria          Practice Manager                         Bridge Street Medical Centre                      61 3 9646 3551                                               AU3
                                Christine Burrows                               141 Bridge street                        61 3 9646 4007 (fax)
                                                                                 Port Melbourne                     bsc@bridgestreetclinic.com .au
                                                                             Victoria 3207 Australia
              Freeport          Dr. Tiadra Johnson                         Lucayan Medical Center                         Tel: 242-373-7400
BAHAMAS                                                                      East Sunrise Highway                    myfamilydoc242@gmail.com                                           BA1
                                                                      Freeport, Grand Bahamas, Bahamas


              Nassau             Dr. Tyneil Cargill                           Bay Street Medical                          Tel: 242-326-5230
BAHAMAS                                                                         Marlborough St.                       getwell@baystmedical.com                                          BA2
                                                                               Nassau Bahamas                          DrC@baystmedical.com


              Antwerp      Dr. Robert Corneel A. Verbist                            Mediport                            tel: +32 (0)3 225 0015                                          BG1
 BELGIUM                                                                          Italielei 51-55                    e-mail: r.verbist@mediport.be
                                                                                2000 Antwerpen
             Belize City          Lovelia Trapp                           Belize Medical Associates                   501.223.0302/4/4, Ext. 266                                        BL1
 BELIZE                                                                     5791 St. Thomas Street                bma_clinic_mger@belizemedical.com
                                                                                   Belize City______                    www.belizemedical.com______
              Curitiba          Cristhianne Fagioli                     Samplemed Services Medicos                    Phone: (55 11)3154-3314                                           BR5
 BRAZIL                                                                  Av. Angelica, 2.355 - 9° andar               Mobile: (55 11)6345-7444
                                                                          Sao Paulo-SP-01227-905                       www.samplemed.com.br
                                                                                                                    cristhianne@samplemed.com.br
 BRAZIL       Curitiba                                                            Premedical                           Phone: 55 13 33272025           CALL TO SCHEDULE APPT            BR 7
                                                                                                                   atendimento@premedical.com.br
 BRAZIL       Fortaleza                                                           Premedical                           Phone: 55 13 33272025           CALL TO SCHEDULE APPT            BR8
                                                                                                                   atendimento@premedical.com.br
 BRAZIL     Joao Pessoa        Cristhianne Fagioli                     Samplemed Services Medicos                   cristhianne@samplemed.com.br       CALL SAO PAULO OFFICE            BR4
                                                                        Av. Angelica, 2.355 - 9° andar                                                to SCHEDULE APPOINTMENT
                                                                         Sao Paulo - SP - 01227-905
 BRAZIL     Porto Alegre       Cristhianne Fagioli                     Samplemed Services Medicos                 cristhianne@samplemed.com.br         CALL SAO PAULO OFFICE            BR3
                                                                        Av. Angelica, 2.355 - 9° andar                                                to SCHEDULE APPOINTMENT
                                                                         Sao Paulo-SP-01227-905
 BRAZIL     Porto Alegre                                                          Premedical                           Phone: 55 13 33272025           CALL TO SCHEDULE APPT            BR 9
                                                                                                                    atendimento@premedical.com.br
 BRAZIL        Recife                                                             Premedical                           Phone: 55 13 33272025           CALL TO SCHEDULE APPT            BR10


                                                                                                                                                                               Page 1
            Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 13 of 26




                                                    APPROVED PEME MEDICAL FACILITIES
                                                           REVISED 3/30/2018

COUNTRY        CITY             CONTACT                              FACILITY NAME & ADDRESS                     PHONE/FAX/E-MAIL                      COMMENTS              CLINIC CODE
                                                                                                            atendimenlo@premedical.com.br
 BRAZIL    Rio de Janiero   Cristhianne Fagioli                     Samplemed Services Medicos             cristhianne@samplemed.com.br          CALL SAO PAULO OFFICE             BR1
                                                                     Av. Angelica, 2.355 - 9° andar                                             to SCHEDULE APPOINTMENT
                                                                      Sao Paulo-SP-01227-905
 BRAZIL    Rio de Janeiro                                                      Premedical                       Phone: 55 13 33272025            CALL TO SCHEDULE APPT             BR 11
                                                                                                            atendimento@premedical.com.br
 BRAZIL       Salvador                                                         Premedical                       Phone: 55 13 33272025            CALL TO SCHEDULE APPT             BR12

                                                                                                            atendimento@premedical.com.br
 BRAZIL       Santos                                                           Premedical                       Phone: 55 13 33272025            CALL TO SCHEDULE APPT             BR13
                                                                                                            atendimento@premedical.com.br
 BRAZIL      Sao Paulo      Cristhianne Fagioli                     Samplemed Servicos Medicos             cristhianne@samplemed.com.br          CALL SAO PAULO OFFICE             BR5
                                                                     Av. Angelica, 2.355 - 9° andar                                             to SCHEDULE APPOINTMENT
                                                                      Sao Paulo-SP-01227-905
 BRAZIL      Sao Paulo                                                         Premedical                       Phone: 55 13 33272025             CALL TO SCHEDULE APPT            BR14
                                                                                                            atendimento@premedical.com.br
BULGARIA      Varna         Dr. Stefana Yaneva                              Black Sea Medical                       +359.52.612.854                                                BU1
                                                                          28, Stefan Karazdha St.                   +359.52.612.834
                                                                           9000 Varna, Bulgaria                www.blackseamed-bg.com
                                                                                                                blackseamed@triada.bg
BULGARIA       Varna        Dr. Svetoslav Todorov                                Statuslab                         statuslab@abv.bg                                                BU2
                            Dr. Albena Todorova                             100 Tsar Osvoboditel                   Tel: 0887 600 206
                             Dr. Irena Nikolaeva                                   Varna
CANADA        Calgary       INFO@MEDISYS.CA                               Medisys Health Group                     Tel: 403-232-6244                                               CA4
                                                                       Energy Plaza - ING Building                 Fax: 403-232-6247
                                                                      321 6th Avenue SW, Suite 960              Toll Free: 800-661-1476
                                                                           Calgary, AB T2P 3H3
CANADA        Calgary         Dani Freychet                                  Wellpoint Health                   Call Center to book appt:                                          CA 10
                            Operations Manager                         Suite 202, 3716-61 st Ave. SE                 1-877-374-9079
                                                                           Calgary AB T2C 1Z4
                                                                                                                ccbookings@wellpoint.ca
CANADA       Edmonton                                                   Dominion Medical Centre                   Phone: 780.702.4993                                              CA7
                                                                     Century Park, 2383 111 Street NW              Fax: 780.466.0459
                                                                        Edmonton, Alberta T6J 5EJ                     ohs@dmc.ca
CANADA      Edmonton          Dani Freychet                                 Wellpoint Health                    Call Center to book appt:                                          CA11
                            Operations Manager                           Suite 303 Kingsway Mall                     1-877-374-9079
                                                                         Edmonton AB       T2C 1Z4              ccbookings@wellpoint.ca
CANADA       Montreal       INFO@MEDISYS.CA                              Medisys Health Group                     Tel: 514-845-1211                                                CA1
                                                                      500 Sherbrooke Street West,                 Fax:514-845-4842
                                                                                11th floor                 Toll Free: 800-363-6737 (English)
                                                                         Montreal, QC H3A 3C6                   800-361-3493 (French)
CANADA        Ottawa        INFO@MEDISYS.CA                               Medisys Health Group                     Tel: 613-521-8313                                               CA2
                                                                      1545 Carling Avenue, Suite 210               Fax: 613-521-8649
                                                                            Ottawa, ON K1Z8P9                   Toll Free: 877-557-5550
CANADA      Quebec City     INFO@MEDISYS.CA                               Medisys Health Group                     Tel: 418-681-0167                                               CA6
                                                                QUEBEC 3165, chemin St-Louis #410 Quebec           Fax:418-681-4564
                                                                            (Quebec) G1W4R4                 Toll Free: 800-363-6737 (English)
                                                                        T6I : 1 800-499-1394 x 3400              800-361-3493 (French)


                                                                                                                                                                          Page 2
            Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 14 of 26




                                                           APPROVED PEME MEDICAL FACILITIES
                                                                  REVISED 3/30/2018

COUNTRY         CITY                     CONTACT                               FACILITY NAME & ADDRESS                                     PHONE/FAX/E-MAIL                    COMMENTS      clinic code|
CANADA    St. Johns/ Halifax   Atlantic Offshore Medical Services             Atlantic Offshore Medical Services                         1.709.722.4074 - St. John's                               CAB
                                        Mr.Sean Lewis                       Victoria Hall, 4 Henry Street, St John's NL          33 Ochterloney St, Suite 220 Quaker Landing
                                     s.lewis@aoms.nf.net                    POB 2442 Stn. C St. Johns NL A1C 6E7                           Dartmouth NSB2Y4P5
                                                                                                                                          Halifax-+1 902-469-2667
CANADA    Saskatoon SK                 Dani Freychet                                    Wellpoint Health                                  Call Center to book appt:                                CA9
                                     Operations Manager                                201 Robin Crescent                                      1-877-374-9079
                                                                                    Saskatoon SK S7L 6M8
                                                                                                                                          ccbookings@wellpoint.ca
CANADA        Toronto                INFO@MEDISYS.CA                                 Medisys Health Group                               Tel: 416.926.6464, ext. 2262                               CA3
                                                                                95 St. Clair Avenue West, 12th FI.                           Fax: 416.324.7905
                                                                                      Toronto, ON M4V 1N6                             Toll Free: 866.477.6029 ext. 2262
                                                                                     Medisys Health Group                               Tel: 416-926-6464, ext. 2262
                                                                                  150 King St. West, 16th Floor                      Toll Free: 866-477-6029, ext. 2262
                                                                                      Toronto, ON M5H 1J9
                                                                                 Medisys Toronto Bloor Street                                Tel: 416 926 2698
                                                                                       3280 Bloor St West
                                                                                     Center Tower, Suite 802
                                                                                      Toronto ON M8X2X3


CANADA        Toronto                  Dani Freychet                                    Wellpoint Health                                  Call Center to book appt:                                CA 12
                                     Operations Manager                             9th Floor 1240 Bay Street                                  1-877-374-9079
                                                                                      Toronto ON M5R 2A7
                                                                                                                                          ccbookings@wellpoint.ca
CANADA       Vancouver               INFO@MEDISYS.CA                                 Medisys Health Group                                    Tel:604-669-8188                                      CAS
                                                                                  900 West Hastings Suite 800                                Fax: 604-669-8199
                                                                                    Vancouver, BC V6C 1E5                                  Toll Free: 800-556-5644
 CHILE        Santiago              Constanza Valenzuela                                Hospital Alemana                                    mcachilecl@gmail.com                                   CL1
                                                                                Ave. Manquehue 1410, 2nd Floor                                 569 66 744 399
                                                                                        Vitacura, Santiago
 CHILE       Valparaiso             Constanza Valenzuela                                 Clinica Renaca
                                                                    Calle Anabaena 336 Jardln del Mar, Vina del Mar Renaca                  mcachllecl@gmail.com                                   CL2
                                                                                                                                                569 66 744 399


 CHINA         Beijing                   Dr. Linda Yan                            SINO-GERMAN POLICLINIC                                    Tel.: +86.1.659.00983                                  CH2
                                                                                      Landmark Tower, B-1                                   Fax: +86.1.659.00672
                                                                                  8 North Dong San Huan Road                            SINO_German@hotmail.com
                                                                               Chao Yang District, Beijing, 100004
 CHINA        Shanghai                      Dr. Qui                  Shanghai International Travel Healthcare Center (SITHC)                 + 86- 21-62688851                                     CH11
                                      quij@shciq.gov.cn                   Bo. 13 Zhong Shan East One Road, Shanghai



 CHINA        Zxiamen                  PIC: Doctor Meng                 Xiamen Entry-Exit Inspection & Quarantine Bureau                 MAIL: medicalxm@163.com                                   CH4
                                                                        Xiamen International Travel Healthcare Center
                                                                    No. 118, Dongdu Road,Hull District, Xiamen City,Fujian,PRC              TEL: 86-592-5675732
 CHINA       Zhangzhou                  PIC: Doctor Li                Zhangzhou Entry-Exit Inspection & Quarantine Bureau                 MAIL: doctorlizz@yeah.net                                CHS
                                                                      Zhangzhou International Travel Healthcare Center
                                                                      No.57 Shengli West Road,Zhangzhou City,Fujian,PRC                     TEL: 86-596-2023237
 CHINA         Hunan                      Doctor Xiao                   Hunan Entry-Exit Inspection & Quarantine Bureau                MAIL: hunanmedical@126.com                                  CH6
                                                                         Hunan International Travel Healthcare Center

                                                                                                                                                                                          Page 3
                    Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 15 of 26




                                                            APPROVED PEME MEDICAL FACILITIES
                                                                   REVISED 3/30/2018

 COUNTRY              CITY               CONTACT                               FACILITY NAME & ADDRESS                                       PHONE/FAX/E-MAIL                          COMMENTS            CLINIC CODE
                                                                           No 199, 2nd Section, Renmin Eastern Road
                                                                         Jingkai District, Changsha City Hunan Province                      TEL: 86-731-85627487

   CHINA             Sichuan              Doctor Ni                    Sichuan Entry-Exit Inspection & Quarantine Bureau                     MAIL: scbjzx@163.com                                                CH7
                                                                        Sichuan International Travel Healthcare Center
                                                                       No.1 Tongzilin North Rd,Chengdu city,Sichuan,PRC                       TEL: 86-28-85197251
   CHINA              Tianjin            Doctor Tian                   Tianjin Entry-Exit Inspection and Quarantine Bureau            www.tjciq.gov.cn +86 022 6670 6315                                         CH9
                                                                        Tianjin International Travel Healthcare Center
                                                                          6 Meters Xinggang, 1st Road, Tanggu, Tianjin
   CHINA            Shenzhen            Supervisor Lui               Shenzhen Entry-Exit Inspection and Quarantine Bureau ,                      + 86 8377 4019
                                                                       Shenzhen International Travel Healthcare Center

                                                                                                                                                www.szciq.gov.cn                                                 C10
                                                                         No. 1 Living District, Huanggang Port, Shenzhen
 COLOMBIA             Bogata          Dr. Vladimir Baron                       Calle 127 # 20-78 Consultorio 705                             (57)1-6261266 (Office)                                              C01
                                                                                       Edificio Horizonte                                   (57)1-6276860 (Office)
                                                                                       Bogota, Colombia)                                    (57)3164706813 (Mobile
                                                                                                                                             vbaron@hotmail.com
 COLOMBIA           San Andres        Dra. Elvira Zakzuk                           Calle6 No. 19-99 Sarie Bay                                    +(578)5123382                                                   C02
                                                                                  San Andres Island, Colombia                                  +(57)317-645-2453
                                                                                                                                           elvirazakzuk@hotmail.com
 COLOMBIA           Cartagena                                                              Medihelp                                       575.656.9403/575.656.9400          www.medihelpserivces.com            C03
                                                                                 Cra. 6a. No. 5-101, Bocagrande               informacion@medihelpservices.com


  CROATIA            Dubrovnik          Dr. Niksa Kojic                              PoliKlinika Marin Med                                    Tel. +385-20-400-500,          www.marin-med.com
                                      Dr. Roka Misetica                                    Dubrovnik                                          fax: +385-20-400-501
                                         Dr. Rikard Lenz                              Dr. Ante Starcevica 45                              Email: info@marin-med.com.                                             CR1
  CROATIA             Rijeka     DR. SMILJA MARAVIC BRAVAR                       Pro Vita Occupational Health                                    385 51 352460                                                   CR2
                                                                                          Trpimirova 2                                         385 51 321133 (fax)
                                                                                     51000 Rijeka, Croation                               Poliklinika.pro.vita@ri.t-com.hr
  CROATIA             Rijeka          Dr. Nebojsa Nikolic                Medical Centre for Occupational Health Rijeka                     Telephone: 385 51 213605                                              CR6
                                                                                   Verdieva 8, Rijeka 51000                              Mail: travel-medicina@ri.htnet.hr


  CROATIA              Split          Dr. Morjana Wagner                   Zdravstvena Ustanova Za Medicinu Rada                                 385 21 382 986                                                  CR3
                                                                                      Hrvatske Morarice 1K                                     385 21 383 066 (fax)
                                                                          __________21000 Split, Croatia__________                            ordinacija@wagner.hr
                      Zagreb          Dr Vedran Batarelo                                                                                        Tel. 01 466 3096
                                                                                Privatna Internisticka Ordinacija                               Mob. 098,275,509
  CROATIA                                                                                                                                                                                                        CR5
                                                                                Vrbaniceva 56,      10 000 Zagreb                      Email: vedran.batarelo@zg.t-com.hr

  CROATIA             Zadar          DR. MARKO MUSTAC                                  Poliklinika Mustac                                        385 023 254 640                                                 CR4
                                                                                       Zadarskog mira 22                                         385 023 254 644
                                                                                      2300 Zadar, Croatia                                    matemustac@gmail.com


  CZECH                                                                                  Spondeo s.r.o                                      Phone: +420 273 130 816                                              CZ1
                      Prague       Dr Dubravka Jaganjacova
 REPUBLIC
                                                                                        Kartovzska 204/6                                     Cell: +420 774 888 922
                                                                                    Prague, Czech Republic                               Fax: E mail: jaganjac@email.cz



|DENMARK|
            T   T   Copenhagen         Dr. Mette Gabriel                          Medical Office - Shipowners                                    Tel-45.33489263             T                                   DM1     I
                                                                                                                                                                                                        Page 4
             Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 16 of 26




                                                        APPROVED PEME MEDICAL FACILITIES
                                                               REVISED 3/30/2018

COUNTRY         CITY                CONTACT                             FACILITY NAME & ADDRESS                              PHONE/FAX/E-MAIL                         COMMENTS                    CLINIC CODE
                                                                      Amaliegade 33, DK-1256 Kobenhavn K                  medicaloffice@shipowners.dk


DOMINICA       Roseau            Dr. Irving McIntyre                        Harlsbro Medical Centre                               767.449.9720                                                          D01
                                                                         Box 1959, Hillsbourough Street                    dr.irvingmcintyre@gmail.com
                                                                                      Roseau
 ESTONIA       Tallinn             Dr. Ulle Lahe                             Baltic Euromedical OO                            Tel.: +372 6 405 551                                                      ES1
                                                                                Paldiski mnt. 68A                            E-mail: ylle@bemed.ee
                                                                                  10617 Tallinn
 FINLAND        Turku           Dr. Thomas llvonen                            Mehilainen Oy, Turku                             Tel: 358-10-41400                     www.mehilainen.fi                  FI1
                                                                                 Kauppiaskatu 8                           thomas.ilvonen@mehilainen.fi
                                                                                   20100 Turku
 FRANCE         Paris             Dr. Denis Martin                                    CMETE                                     33 01 5345 8660
                                                                             10 Rue du Colonel Driant                         33 04 6759 3892 (fax)                                                     FR1
                                                                               75001 Paris, France                               cmete@cirad.fr
GERMANY       Hamburg         Dr. Jan Gerd Hagelstein                             GROSS Sand                                    49.40.75.205.321                                                        GE2
                                Dr. Jennifer Gorndt                                Grob-Sand 3                         seemannsambulanz@gross-sand.de           j.hagelstein@gross-sand.de
                                                                                 21107 Hamburg                                 www.gross-sand.de
 GREECE        Athens                                                         Metropolitan Hospital                         Phone :0030 210 4809000                                                     GR1
                                                                              Ethnarhou Makariou &                           Fax :0030 210 4814887
                                                                                  El.Venizelou 1                        dvalmas@metropolitan-hospital.gr
                                                                             N. Faliro, Piraeus 18547                     www.metropolitan-hospital.gr
HONG KONG    Hong Kong                                                    Matilda International Hospital                       Tel: +852 25378500                                                       HK1
                                                                       9 Queen's Road Central, Suite 2601                     Fax: +852 25378509
                                                                                    Hong Kong                               mmc.central@matilda.org.
HONDURAS    La Lima Cortes       Mr. Ruben Meza                            Alpha Servicio Medico Int.                          Tel. (504) 668 2642                                                      H01
                               Cel. (504) 9978-3862                      El Centro, Edificio Cllnica Amaya       comrubenmeza@alphahn.com alphasmi@alphahn            Cllnica Amaya
                                                                         La Lima Cortes, Honduras, C. A.         _____________ Fax: (504)6681940_____________
HUNGARY       Budapest              Tina Palfalvi                                    FirstMed                                  Tel. 36.1.224.9090
                                                                     Hattyu Utca 14, 5th floor, Budapest, 1015                 Fax: 36.1.224.9091                                                       HU1
                                                                                                                           palfalvi@firstmedcenter.com
 ICELAND    Hafnarfjordur    Dr. GunnarThor Jonsson                            Heilsugaeslan Solvangi                      Tel-354.550.2600/696.3680                                                    IC1
                                                                                  Solvangsvegur 3                      gunnar.th.jonsson@heilsugaelsan.is
                                                                                 220 Hafnarfjordur
  INDIA        Mumbai          Dr. Corinne S. Idnani                       Dr. Idnani's Medical Centre                     (91)22 22837466/22852618                                                     INS
                                                                           7, Sind Chambers, 1st floor                        Fax: (91)22 22852755
                                                                      S.B.S. Road, Colaba, Mumbai- 400 005                     info@dridnani.com
  INDIA     Porvorim, Goa      Dr. Suresh N. Idnani                           Indus Medical Centre                               91 832 2417036
                             sureshidnani@hotmail.com                          S-2/2 Nova Cidade                                 91 832 2417038                                                         IN2
                                                                        Alto Porvorim Bardez Goa 403 521                      Fax: 91 832 2413021
                                                                                                                             indus_mc@hotmail.com
  INDIA       Chennai             Dr. A. H. Balaji                            Balaji Medical Centre                        91 44 243 64651/24364652                                                     IN4
                                (M) 09841026719                                Old no 18, New no 4                              91 44 243 64653                 info@balajimedicalcentre.com
                                                                              Jagadeeswaran Street                          Kochi- 0484.2395006/7/8             dr@balajimedicalcentre.com
                                                                             I. Nagar, Chennai 600017
  INDIA        Chennai              Dr. A.H. Balaji                             Balaji Medical Centre                           044.249.67410/20                                                        IN4
                                                                          No 38, Manikodi Srinivasan Nagar                 dr@balajimedicalcentre.com           www.balajimedicalcentre.com
                                                                           Seevarum, Perungudi 600096
  INDIA        Delphi             Dr. Anil Satwik                          Satwik Diagnostic Centre                             91 11 126966319                    anilsatwick@gmail.com                INS

                                                                                                                                                                                               Page 5
               Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 17 of 26




                                                               APPROVED PEME MEDICAL FACILITIES
                                                                      REVISED 3/30/2018

COUNTRY           CITY                      CONTACT                               FACILITY NAME & ADDRESS                                      PHONE/FAX/E-MAIL                       COMMENTS                  CLINIC CODE
                                      (M) 091 9810026748                               C-17, Gul MoharPark,                                        91 11 126563591
                                      (M) 091 9972237297                                 New Delhi-110049                                          91 11 126861375
  INDIA        Margao, Goa                 Dr. Idnani’s                                Indus Seafarer’s Clinic                            91 832 2710595/2710596/2710594            www.dridnani.com                 IN1
                                          Medical Centre                11, Jigasha Bldg., Varde Valaulikar Rd., Opp Cafe Tato                   Fax: 91 832 2710582
                                                                        _____________ Margao, Goa 403 601                                     indus_shwc@holmail.com
  INDIA           Kolkata              Dr. Sanjiv Mukherjee                        Maritime Medical Consultancy                              91 33 2419 2228/2186/2187                                               IN6
                                                                                     11/1 a Manoharpurkur Road                                   91 33 2419 2386 (fax
                                                                                     Hazra, Kolkata 700028 India                             m_m_c@maritimemedical.net
  INDIA     Thiruvananthapuram                                                       Doctor's Diagnosis Centre                              Tel: 0471. 244.6114/244.7227                                             IN7
                                                                                 Aster Square, NearMedcial College                              Email:tvm@ddrcsri.com
                                                                              Medcial College P.O. Trivandrum 695011
  INDIA      Kochi / Ernakulam                                                       Doctor's Diagnosis Centre                             Tel: 949.620.8000/949.620.9000                                            IN8
                                                                                   Tower G-131 Panampilly Nagar
                                                                                         Ernakulam - 682 036
INDONESIA         Jakarta                Dr. Karnail Singh                             Puri Medeka- Jakarta                                     Tel.: +62.21.439.31975            www.purimaritime.com               ID1
                                                                                     International Maritime Clinic                              Fax: +62.21.439.31985
                                                                                   Jl. Sungai Bambu Raya No. 46                            maritimeclinic@purimaritime.com
                                                                                    Tanjung Priok, Jakarta 14330                            purmed-medcen@centrin.net.id
INDONESIA          Bali                      Asti Widhi                             Merdeka Medical Center Bali                  E-mail: info@mmcbali.com                                                            ID2
                                       astiaura@yahoo.co.id                 Jl. Raya Merdeka VIII No. 2 Tanjung Bungkak,                       Phone : +62 361 233 790
                                 operationmanager@mmc-bali.com                               Denpasar - Bali                                    Fax : +62 361 233 814
INDONESIA          Bali                  Dr. Sanjay Singh                            Klinlk Utama- Bali Puri Medika                            Phone: +62 361 8497717                                                ID5
                                                                                        Jl. Tukad Barito No. 14 B                               Fax : +62 361 8497715
                                     Mobile: 62-87777782879                                  Denpasar- Bali                                Email: purimedikabali@gmail.com
                                                                                                                                               balipurimedika@gmail.com
                                                                                                                                           cc: sanjay.purimedika@gmail.com
                                                                                                                                          cc: purmed-medcen@centrin.net.id
INDONESIA       Surabaya                     Ms. Mala                       Rumah Sakit Port Health Center - Surabaya                            Tel: +62 31 329 4801                                                IDS
                                                                                   Jl. Prapat Kurung Selatan No. 1                               Tel: +62 31 329 4802
                                                                              Tanjunk Perak , Surabaya, Indonesia                                Tel: +62 31 329 4803
                                                                                                                                                 Fax: +62 31 329 4804
                                                                                                                                                 mcuphc@gmail.com
                                                                                                                                                    www.rsphc.co.id
 IRELAND          Dublin                      Dr Wong                            Parliament St Medical Practice                              Phone : 00353(0)16779112                                                IR1
                                                                                11 Parliament St, Dublin 2, Ireland                           Fax: 00353(0)16779011
                                                                                                                                         slwong@parliamentmedprac.com
 IRELAND          Dublin                  Dr. Knut Moe                            Churchtown Family Practice                                      (353)01 205 1010            www.churchtownfamilypractice.ie        IR3
                                                                                       111 d Beaumont Ave
                                                                                  Churchtown, Dublin 14 Ireland                            info@churchtownfamilypractice.ie


                                                                                       Moe Family Practice                                         (353)01 2691155              www.moefamilypractice.com
                                                                                              Woodlawn                                            reception@drmoe.ie
                                                                                         Clonskeagh Road
                                                                                       Clonskeagh Dublin 14
  ITALY        Civitavecchia           Dr. Guiseppe Barbato                               Clinica Siligato                          +39 0766 23247-0766 25651-0766 58.03.64                                          IT3
                                       Dr. Gianfranco Toni                               Via Buonarroti, 54
                                    cruisecare@clinicasiligato.it                 00053 - Civitavecchia - Rome
                                                                                                                                              cruisecare@clinicasiligato.it


                                                                                                                                                                                                            Page 6
             Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 18 of 26




                                                          APPROVED PEME MEDICAL FACILITIES
                                                                 REVISED 3/30/2018

COUNTRY         CITY                    CONTACT                                FACILITY NAME & ADDRESS                             PHONE/FAX/E-MAIL                   COMMENTS                 CLINIC CODE

  ITALY        Naples               Dr. Elena Giancotti                                 Clinica Ruesch                            Phone+39 081-717-8111                                              IT4
                                      Medical Director                          Viale Maria Cristina di Savoia 39
                              elena.giancotti@clinicasuesch.it                        80122 Napoli Italia                        Email: info@clinicruesch.it


                                     Dr. Isabella Lante                              Ospedale Villa Salus                         Tel: 390412906505-6050                                             ITS
  ITALY        Venice              Dr. Giuseppe Barbato                                Via Terraglio 114                       cruisecare@ospedalevillasalus.it
                              cruisecare@ospedalevillasalus.it                         Mestre (VE) Italia


JAMAICA       Falmouth              Dr Leopoldo Smith                            Hospital Clinic- Falmouth                    Falmouth Pier 876.953.3649/9310      When ships are in port            JA2
                                                                                                                                    lrsmith@hospiten.com
                                                                                                                                tracey.dunbar@hospiten com

JAMAICA        Kingston            Rudolph Shouceir MD                            Newport Medical Group                                                                                              JA1
                                                                                    22 h Old Hope Road                              Tel: 876.926.1444
                                                                                   Oxford Medical Center                           oxmed@cwjamaica.com
                                                                                _______Kingston 5______
JAMAICA      Montego Bay                                                  Hospiten Montego Bay Medical Centre                 _876 953 3649/3981/9310/2712                                           JA3
                                                                                          POB 2520                                 FAX: +876 953 9160
                                                                                    Half Moon Post Office                    Email: mobayhope@hospiten.com
                                                                            Rose Hall, St. James, Montego Bay
 JAPAN          Tokyo              Primary Care Tokyo                               Primary Care Tokyo                                 03.5432.7177                                                  JP1
                                                                             2-1-16-3F Kitazawa, Setagya-Ku                       doctor@pctclinic.com
                                                                             _______ Tokyo, 155-0031_______
 KENYA         Nairobi                                                            German Medical Centre                             254 020 23 22 212                                                KY1
                                                                             KMA Centre, 1st Floor Mara Road                  info@germanmedicalcenter.net
                                                                   Opp. Vsa Place, next to CiC insurance Building, Nairobi
 LATVIA          Riga         Dr. Tatjana Panarina-Kovanska                          Via Una Poliklinika                              371 67 323657                                                  LA1
                                                                                   KATRINAS DAMBIS 10                                 pan@via-una.lv
                                                                                    Riga, LV-1045, Latvia
LITHUANIA      Klaipeda        Dr. Mykolas Vytautas Poska                  Klaipeda Seamen Health Care Center                        tel: 37046345567                                                LI1
                                                                                   Taikos pr. 46, Klaipeda,_______                  cell: 370 615 13108
MALAYSIA    Petaling Jaya                                                         Sunway Medical Centre                        Tel: 603-7491 9191 / 5566 9191                                        MY1
            / Kuala Lumpur                                       Ground floor, No.5, Jalan Lagoon Selatan, Bandar Sunway,            Fax: 603-7491 8181
                                                                 _______46150 Petaling Jaya, Selangor Darul Ehsan.              Email: smc@sunway.com.my
 MALTA                                                                                 Camilleri Clinic                              Tel: 356 2131 4750
               Sliema               Dr. Timmy Camilleri                   Regent House, Suite 15       Bisazza Street               tcamilleri@melita.com                                            ML1
                                                                         ________ Sliema Malta SLM 1641________
MAURITIUS   Central Flacq        Dr. Satyavrat Rosunee                                   Dr Rosunee                             230 57866025 , (230)4132712
                                                                                Market Rd, Vacoas-Phoenix                           vrosunee@gmail.com
                                                                                  Market Rd, Central Flacq                                                                                           MU1
 MEXICO     Puerto Vallarta      Cruise Medical Coordinator                                Hospiten                                 011-52-322-226-2080                                              ME7
                                rafael.munoz@hospiten.com                         Puerto Vallarta Hospital                        Fax: 011-52-322-226-2060
                                                                  Boulevard Francisco Medina Ascencio 3970, 48335 Puerto
                                                                                                                              Local in Puerto Vallarta: 226-2080
                                                                                  Vallarta, Jalisco, Mexico
                                                                                                                              cmc.puertovallarta@hospiten.com
 MEXICO        Cancun                                                     Amerimed Hospitals - Cancun Hospital                      011-52-998-881-3400                                              ME6
                                                                      Plaza Las Amricas, Av. Bonampak - Av. Nichupt,              Fax:011-52-998-881-3466
                                                                                   Cancun, Quintana Roo                           Local in Cancun: 881-3400
                                                                                                                                www.amerimed-hospitals.com

                                                                                                                                                                                            Page 7
                   Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 19 of 26




                                                              APPROVED PEME MEDICAL FACILITIES
                                                                     REVISED 3/30/2018

|    COUNTRY          CITY                  CONTACT                               FACILITY NAME & ADDRESS                                       PHONE/FAX/E-MAIL                        COMMENTS                    CLINIC CODB

      MEXICO      Cabo San Lucas                                                             Hospiten                                            011-52-624-105-8500                                                      ME3
                                                                              Cabo San Lucas (Los Cabos) Hospital                              Fax: 011-52-624-105-8529
                                                                     Paseo de las Misiones Local 2, Club de Golf Fonatur, 23400
                                                                                                                                              Local in Los Cabos: 105-8500
                                                                                   Cabo San Lucas, BCS, Mexico


      MEXICO         Cozumel            Dr. Hector Martinez                             Amerimed Cozumel                                            (987) 869.55.55                                                       ME8
                                     Cruise Medical Coordinator      Calle Adolfo Rosado Salas No 999 entre 85 ave y 85 av. bis         cozumelhospital@amerimedhospitals.com
                                     Lie. Samuel Gonzalez Cruz                  C.P. 77670 Cozumel, Q. Roo, Mexico
                                      Administration Manager
      MEXICO         Cozumel                                                   Costamed-Cozumel Medical Center                                  Telephone: 987-872-9400                                                   ME2
                                                                     Cozumel, Calle Primera Sur No. 101, Colonia Adolfo Lopez
                                                                                                                                               info@costamed.com.mx
                                                                         Mateos, Cozumel, Quintana Roo, 77640 Mexico
      MEXICO       Los Barriles                                                      AMERIMED HOSPITALS                                          011-52-624-141-0797                                                      ME5
                                                                              CALLE PRINCIPAL LOS BARRILES
                                                                            ENTRE 20 DE NOV Y CARR SJC-LA PAZ                                  Fax:011-52-624-141-0797
                                                                         LOS BARRILES, BAJA CALIFORNIA SUR 23330
                                                                                                                                              Los Barriles/Cabos: 141.0797

                                                                                                                                              www.amerimed-hospitals.com

      MEXICO        Mexico City          Marcela Alvarez                                LAPI Salud Integral                               Tel: 5593.7517,53371288,53371243       Various locations throughout             ME1
                                       Director- Comercial                                (many locations)                                         www.lapi.com.mx               Mexico City- Distrito Federal
                                      malvarez@lapi.com.mx
      MEXICO         Acapulco      Dr. Mario Campuzano Navarro                       Torre Medica Papagayo                                        Tel (744)486-21-88                                                      ME4
                                                                           Juan Sebastian El Cano #222 Consultorio 110                   Mob:(744)45-07-0040 & (744) 469-76-27
                                                                          Primer Piso, Fraccionamiento Hornos Acapulco,
                                                                          ____________Gro.Mexico Cp:39355____________                       E-MAIL: campuzm26@hotmail.com
    MONTENEGRO      Podgorica                                                         Poliklinica Mercur Nera                             phone: 020 230 330; 020 230 300         web: www.mercurnera.me                  M02
                                                                             City Quart, 21 Vojvode Masa Durovica St                              mobile: 067358880
                                                                                                                                            e-mail: mercurnera@t-com.me
     MOROCCO          Tanger       Dr. Mohammed Bokhari Khomsi                   Dr. Mohammed Bokhari Khomsi                                      212 5 39 95 61 23,                                                      MC1
                                                                                 Quaratier El Haddad Rue 7, no. 2
                                                                                       Beni Makada, Tanger______                               bokhari.nsw@gmail.com
     MYANMAR         Yangon             Dr. Khin Mar Cho                         White and Green Medical Centre                              Telephone: +95 9 49279975                                                    MN1
                                                                        72 A, Ya Mon Nar (4th) Street, Ya Mon Nar Block 2,             whiteandgreenmedicalcentre@gmail.com
                                                                                        Daw Bon Township_______________                 www.whiteandgreenmedicalcentre.com
    NETHERLANDS     Rotterdam                                                         Port Health Centre B.V.                                    Tel.:+31 10 4 360 339                                                    NL1
                                                                         Parklaan 26, 3016 BC Rotterdam, The Netherlands                         Fax: +31 10 4 126 045
                                                                                                                                  www.porthealthcentre.com
                                                                                                                                  __________rotterdam@porthealthcentre.com
    NEW ZEALAND     Wellington                                                  Wellington Onslow Medical Centre                                  Phone: 04 4789999                                                       NZ1
                                                                                 123 Moorefield Road, Johnsonville                                 Fax: 04 4789998
                                                                                                                                                  reception@omc.co.nz
    NEW ZEALAND      Auckland             Dr. Richard Batt                            Parnell Medical Centre                                        +64 9-377 4427
                                                                             82B Gladstone Rd, Parnell, Auckland 1052                           rbparnellmed@gmail.com                                                    NZ2


     NICARAGUA       Managua                                                         CLINICA PLAZA ESPANA                                 (505) 2266- 7284 / (505) 2266-7447                                              NI2
                                       Dr Gilberto Martinez                  DE LA ROTUNDA EL GUEGUENSE 1 1/2                               GILFRANC@ICLARO.COM.NI
                                                                                    CUDRA ABAJO MANAGUA                                    CIRUGIACUELLO@GMAIL.COM

                                                                                                                                                                                                                 Page 8
              Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 20 of 26




                                                           APPROVED PEME MEDICAL FACILITIES
                                                                  REVISED 3/30/2018

 COUNTRY        CITY                    CONTACT                               FACILITY NAME & ADDRESS                                PHONE/FAX/E-MAIL                         COMMENTS                  CLINIC CODE
NICARAGUA     Managua                                                      Hospital Metropolitano Vivian Fellas                 Tel. 505.255.6909, Ext. 84309                                                 NI1
                               Dr. Eduardo Miranda Saenz                        Km. 9.8 Carretera a Masaya                        emiranda@cablenet.com.ni
                                                                                         Suite: 309
                                                                                         Managua
NICARAGUA     Bluefields         Dr. Harold Bacon Brokamp                             Clinica Bacon                             Tel: 505.257.22384/505.257.22751                                              NI3
                                     hbacon@ibw.com.ni                           Barrio Central, Bluefields                        clinicabaconOI @gmail.com


 NORWAY         Oslo             Dr. Keith Hans Gretemeier                          Nordstrandveien 59A                                  +47 22 28 00 25                                                      N01
                                                                                         1163 Oslo                                      keithgr@online.no


 PANAMA       Panama               Dr. Carlos De Sedas                               Clinica De Sedas                         Clinica De Sedas (507) 263-9015                                                 PA1
                                 Celuiar (507) 6676-2798                              Via Espana final                      Clinica Semilla de Vida (507) 262-7063
                                                                                                                                   cvdesedas@hotmail.com
                                                                                  Clinica Semilla de Vida
                                                                                         Avenida B
   PERU         Lima                  Dr. Javier Rivas              Los Patriotas 202, Urbanizacion Maranga, San Miguel            PHONE: 511 578-4649                                                        PE1
                                                                                         Lima, Peru                                jrivas@rimlabcenter.com
                                                                                                                                     rimedcenter@gmail.com
PHILIPPINES   Cebu City                     Arvin                              SuperCare Medical Services                         Tel.: 032-238-8581/511-6167             Cristina B. Serrano, R.N            PH1
                                     Tel.: 02-527-6708                        No. 313-315, 2nd Floor Sy Bldg.                          Fax: 032-505-7462                Tel.: 032-238-8581/511-616
                                     Fax: 02-521-7703                               Pres. Osmena Blvd.,                                                                     Fax: 032-505-7462
                             paskygutay@supercare.com.ph                           Cebu City, Philippines                                                              peme.cebu@supercare.com.ph
PHILIPPINES     Iloilo                Joan Rafols MD                        Supercare Medical Services, Inc.                         Tel: +63 33 335-3051                                                     PH 5
                              joan.rafolsmd@supercare.com.ph             3rd Floor, 22 Manfreds Place gen. Luna St.                 Fax: +63 33 330-3175
                                                                                         Iloilo City


PHILIPPINES   Iloilo City             Joy Demetria MD                            Health Metrics, Inc- Iloilo                                                                                                  PH 6
                                       Medical Director                            2F Manfreds Inn Bldg.
                                 Tel: (033) 3354612 loc 116                     22 Gen. Luna St. Iloilo City
                                 Mobile: (+63917)321 9163
PHILIPPINES    Makati          Carhyne Villones Antonio, M.D.               Supercare Medical Services, Inc.                      Tel: +63 2 886-6503 to 05                                                   PH4
                            carhyne.antoniomd@supercare.com.ph              2nd Floor Don Chua Lamko Building                     Local 202/+63 2 886-6506
                                                                      H.V. Dela Costa corner 100 L.P. Leviste Streets        Fax: +63 2 886-6503 to 05 local 223
                                                                                Salcedo Village, Makati City


PHILIPPINES    Manila            Antonio Roberto Abaya MD                           Health Metrics Inc.                              Tel: (63-2)8981111
                                      Medical Director                    Merryland Bldg., 1157 Chino Roces Ave                      Fax: (63-2)8981107                                                       PH2
                               Phone: +632 795-1234 loc 501                      San Antonio Village 1203                        communication @ptc.com.ph
                                 Mobile: (+63917)872-9331                           Makati, Metro Manila
                                    Fax: (+632) 795-1237
                                  Eleanor Bengco-Tan MD
                              Senior Advisor on Medical Affairs
                             Land Line: (+632) 7.95-1234 loc. 504
                                Direct Line: (+632) 904-8690
                                 Mobile: (+63917) 683-0797
PHILIPPINES    Manila             Pascualito D. Gutay, M.D.                 SuperCare Medical Services. Inc.                  Tel.: +63 2 521-0024 up to 35 loc. 119                                          PH3
                               paskygutay@supercare.com.ph          Patria Building, MA. Orosa St. corn. E. Reyes, Ermita         Fax: 521-0024 to 35 loc. 194
                                  Maria Victoria Tantoco MD         _____________________ Manila_____________________             peme.help@supercare.com.ph

                                                                                                                                                                                                     Page 9
               Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 21 of 26




                                                         APPROVED PEME MEDICAL FACILITIES
                                                                REVISED 3/30/2018

COUNTRY           CITY                 CONTACT                            FACILITY NAME & ADDRESS                             PHONE/FAX/E-MAIL                          COMMENTS                  CLINIC CODE
PHILIPPINES                     Mr. Jay Ebuenga, Clinic Mgr                     Health Metrics Pasay                          Phone:+632 8058032                                                        PH7
                Pasay City    jebuenga@healthmetrics.com.ph                          Prism Plaza                                  632 805 8321
                                   632 805 8032 Ioc102                          4/F, Two E-com Bldg                               632 805 8295
                                 Mobile+63917 812 9682                     Mall of Asia Complex, Pasay City          healthmetrics pasay@healthmetrics.com.ph
 POLAND          Gdynia                  B. Data                         Seamans and Harbour Policlinic                       Tel.: +48 58 620 60 71                                                    P01
                                                                               Port of Gdynia Poland                       registration :+48 58 620 49 55
                                                                        Chrzanowskiego 3/5 Gdynia 81-338                   portowy.zoz@portowy.com.pl
PORTUGAL         Lisbon                  Ceniude                        Ceniude-Centro de Apoio a Saude Lda                  Phone:+351 21 437 5240                                                     PR1
                                                                   Avenida Americo Ferrer Lopes- No 1-1 D Massama                geral@ceniude.pt
                                                                              2745-714 Queluz Portugal                           www.ceniude.pt


                                                                    No. 1 - 1o Direito Massama 2745, 714 Queluz
ROMANIA          Brasov         Cristina Constantinescu                       MEDO Medical Center                                +40.268.47.42.37                                                       R02
                                     Dr. Radu Mitrea                            Sir. Cicoarei nr. 8A                          Appt.-+40.268.41.24.21
                                                                   _________ 500188 Brasov, Romania_________                      office@medo.ro
ROMANIA        Bucharest            Dr. Magda Moghior                     Bio-Medica International S.A.                      +40.21.3117793/4/5/6/7/8                                                   R01
                                                                            Cal. Floreasca nr. 111-113                         office@bio-medica.ro
                                                                            Sector 1, Bucharest 014455
ROMANIA        Constanta      Loredana Hanzu Pazara MD                       lowemed Centru Medical                               40 241 587 676                                                        R03
                                                                                2-4 i.c. Bratianu, 2-4                         40 241 437 593/594
                                                                            Constanta 900161 Romania                          40 241 508 308 (fax)
                                                                                                                               office@iowemed.ro
ROMANIA         Constanta       Dr. Daniela David-Diculescu                        Clinlca Doctor 3 D                Phone: 0341-455455 and 0772-166088             http://www.doctor3d.ro/             R04
                                                                                   24Tepes Voda St.                          programari@doctor3d.ro
                                                                              Constanta 900189 Romania              Appts can be made online on the web page


 RUSSIA       St Petersburg   Mrs. Pauline Yanushevskaya                           PRIME Clinic                               astrelww@gmail.com                E-mail: cruise@prime-imc.com
              (1st Choice)                                                    Dr. Alexander Sterlinkov                        cell +7 981 881 6981                  www.prime-imc.com                   RU2
                                                                    Malaya Konyushennaya 8, Saint-Petersburg                 Cell:+ 7981 773 17 75
                                                                                                                            Tel/fax: +7812 448 47 54
 RUSSIA       St Petersburg               Office                             American Medical Clinic                          Tel.: 7.812.740.2090                    www.amclinic.com                  RU1
              (2nd Choice)                                         78 Moika emb., St Pertersburg, Russia 190000                 info@amclinic.ru


 RUSSIA       Novorossiysk        Dr. Segey Shatvoryan                 Medical Center of New Technologies                       7 8617 6680170                                                          RU3
                                                                                 93 Lenina Avenue,                            nhonov2007@yandex.ru
                                                                           Novorossiysk, Russia 353918
 RUSSIA        Sevastopol          Dr. Cherednichenko                               Medical Port                                 380 692 429208                                                         RU4
                                                                                  5A Rybakov Str                              Med-sanchast@mail.ru
                                                                                 Sevastopol 99014                               medicalport@mail.ru
                                                                                  Crimea, Russia
 RUSSIA         Moscow                Dr. Denisenko                          Regional Medical Office                          Phone: 7 499 783 42 69                                                    RU5
                                                                        of the German Embassy in Moscow                        Cell: 7 985 761 62 10
                                                                       Mosfilmovskaya street 56 moscow 119285                  Fax: 7 499 143 00 10
                                                                                                                             dr_denisenko@yahoo.com
                                                                                                                         arzt-2@mosk.auswaertiges-amt.de
 SERBIA         Belgrade            Dr. Ivana Petrovic                     BEL MEDIC General Hospital                          Tel.: 381.11.309.1000                  www.belmedic.rs                   SE1
                                                                     87 Koste Jovanovica St., Belgrade, Serbia                   381.60.309.1000
                                                                           BEL MEDIC Outpatient Clinic                       Belmedic@belmedic.com

                                                                                                                                                                                              Page 10
                      Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 22 of 26




                                                                              APPROVED PEME MEDICAL FACILITIES
                                                                                     REVISED 3/30/2018

COUNTRY                  CITY                               CONTACT                               FACILITY NAME & ADDRESS                                    PHONE/FAX/E-MAIL                                 COMMENTS                          CLINIC CODE
                                                                                                1 Viktora Igoa St., Belgrade, Serbia
                                                                                                    BEL MEDIC Health Center
                                                                                              1 Palmira Toljatija St., Belgrade, Serbia
SINGAPORE              Singapore                         Dr. Chia Yih Woei                Seacare Maritime Medical Centre, Pte., Ltd.                            Tel +65 6222 7728                                                                  SI1
                                                                                       100 Tras Street, #18-02/03 Amara Corporate Tower                       Fax: +65 6224 6387                             For port calls
                                                                                                         Singapore 079027                                    www.seacare.com.sg


SINGAPORE              Singapore                        Dr. Chan S.M., M.D.                                   CityMed                                               65.6226.2636                                                                    SI2
                                                                                                 19 Keppel Rd, Singapore 089058
                                                                                                                                                             seacare@pacific.net.sg
 SOUTH                   Seoul                           Dr. Durumee Hong                              Hanaro Medical Center                                       82-2-2198-7212                                                                  KOI
 KOREA                                                                                5F, 1 Tower, Gran Seoul Building, 33 Chong-ro, Chongno-gu                    82-2-2198-7350
                                                                                                     Seoul, Republic of Korea                               dmhong55@hanaromf.com




  SPAIN                Barcelona                       Dr. A. Anguita Mateu                           Centro Medico Teknon                          Tel,: +34-619-051-281, OR +34-933-933-116                                                       SP1
                                                                                              Vilana,12 , Suite 116,Barcelona 08022               coordinator@barcelonacruisemedicals.com
                                                                                                                                                                                                      28006 Madrid Espafia
                                                                                                                                                                                                Centralita: (+34) 902 11 21 21 Ext:
                                                                                                                                                                                                28008 / 28958 Fax:(+34) 914 022
  SPAIN                  Madrid                 Gema Navarro- Atencion al Paciente                 Hospital Ruber Juan Bravo                        atencionpaciente.rjb@quironsalud. Es                                                            SP2
                                                                                                                                                                                                                701
                                                                                                                                                                                                    Telefono: (+34) 912 986 256
                                                                                                                                                                                                      Fax:(+34) 914 022 701

                                                                                                                                                                                                  38006 Santa Cruz de Tenerife (Espafia)

                                                                                                                                                                                                Centralita: (+34) 922 27 07 00 - (+34) 922 28
                                                       Ms. Laura Liana Diaz                                                                                                                      07 00 Ext: 48043 Fax: (+34) 922 27 09 08           SP3
  SPAIN                 Tenerife                                                                   Hospital Quiron TENERIFE                                   Laura.Llana@quiron.es
                                                       Atencion al Paciente                                                                                                                           Mdvil: 639177071 Corto: 86114



                                                                                                                                                                                                   C/Profesor Severe Ochoa, 14
            Valencia, Torrevieja, Santa Pola,
                                                 Anna Marquis Coordinadora de                                                                                                                         46010 VALENCIA Telf.
  SPAIN     Orihuela, Malaga, Murcia, Costa                                                       Hospital Quiron - VALENCIA                           anna.marquis@quironsalud.es                                                                  SP4
                                                  Clientes y Marketing Territorial                                                                                                              96.339.11.00 Fax. 96 339.33.70 Int.
               Adeje, Alicante, Canarias.                                                                                                                                                                     23730

 SOUTH                Cape Town                         Dr Marcus Brauer                            Dr Brauer and Associates                               Tel         + 27 21 419 1888                                                             SA3
 AFRICA                                                                                                  Suite 207, Level 2                                 Fax        + 27 21 419 1886
                                                                                                        Clock Tower Offices                                       marcus@drbrauer.co.za
                                                                                                          V&A Waterfront
                                                                                                         Cape Town, 8002
 SOUTH                 Cape Town                      Drs. Rosendorff, De Kock,                                                                                   Tel: 27.21.424.2003                                                               SA4
 AFRICA                                                   Daya and Greeff               Netcare Christiaan Barnard Memorial Hospital
                                                                                                       Suite 1201 12th Floor
                                                                                       Corner of DF Malan St & Rua Bartholoneu Dias Plain                     info@airseamed.co.za
                                                                                                    Foreshore Capetown 80001
 SOUTH               Johannesburg                        Dr. David Dungan                               Southern Sun Court                                        Tel: 011 392 1062
 AFRICA                                                                                                OR Tambo Int. Airport                                 peme@shipmed.co.za                                                                     SA2
                                                                                                    2 Hulley Road, Isando Ext 3
                                                                                                           Kempton Park
 SOUTH               Johannesburg                      Dr. Jonathan Klotnick           Ground Fir, Rosebank Medical and Dental Centre,                       Tel: 27.11.788.5104/5                                                                  SA1

                                                                                                                                                                                                                                      Page 11
                 Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 23 of 26




                                                               APPROVED PEME MEDICAL FACILITIES
                                                                      REVISED 3/30/2018

 COUNTRY            CITY                     CONTACT                           FACILITY NAME & ADDRESS                     PHONE/FAX/E-MAIL                 COMMENTS       CLINIC CODE
  AFRICA                                                                      11 Slurdee Ave., Rosebank, Gauteng          jsklotnick@telkomsa.net
                                                                                                                         www.travelclinicjhb.co.za
  SOUTH            Durban                 Dr. David Dungan                          ShipMed PEME Inc                         Tel: 031 261 8291                                   SA2
  AFRICA                                                                       The Ear, Nose & Throat Centre               peme@shipmed.co.za
                                                                                      25 Glenwood Drive______
 SRI LANKA         Columbo          Lifeline Health Greening Center             Lifeline Health Greening Center         Tel: 94.11.452.3300/11.46G.0077                          SR1
                                            Asiri Hospital                              Asiri Hospital                         lifeline@asiri.lk
                                                                                     No. 181, Kirula Road
                                                                                  Narahenpita, Colombo - 05
ST. MAARTEN                                                                                                                   Tel: (721) 544-4447
                   Cole Bay             Dr. Kalkidan Bekele MD                         Welfare Rd.#16                         Tel: (721) 526-9783                                SM1
                                       kalkidan1970@gmail.com                       Cole Bay, St. Maarten                    drbekele@lvms.biz


ST. VINCENT       Kingstown               Dr Lennox Adams                               Bentick Square                      Tel.: 784-457-1632                                   SV1
                                                                                     Kingstown, St.Vincent              qualityhealthcare@hotmail.com
 THAILAND          Bangkok            Dr. Vatana Supromajakr                Bumrungrad International Hospital            Telephone: +662 667 1000                                TH1
                                                                                   33 Sukhumvit 3, Wattana                Out-patient Appointment:
                                                                                       Bangkok 10110                           +662 667 1555
                                                                                                                   E-mail address: info@bumrungrad.com
 THAILAND          Bangkok                                                           St. Louis Hospital                      Tel.: 662.210.9999                                  TH2
                                                                                    27 South Sathorn Rd.                       662.675.5000

 THAILAND          Bangkok               Onuma Nuamnaka                         Samitivej Thonburi Hospital                   66 2 438 0040-5                                    TH3
                                                                              337 Somdetphrachaotaksin Road                 66 2 438 5642 (fax)
                                                                                     Samre     Thonburi                  Sth-peme@samitivej.co.th
                                                                                  Bangkok 10600 Thailand
 TRINIDAD        Port of Spain             Dr. Stuart Millar                        66 Pembroke Street                      Tel.: 868.624 .5762                                  TR1
                                                                                        Port of Spain                   email: drsmillar@gmail.com
 TRINIDAD     St. James, Trinidad        Dr. Renata Pooran                           23 Lucknow Street                       Tel.: 869.622.7032
                                                                                  St. James, Trinidad, W.l.                                                                      TR2
                                                                                        869.622.7032
  TUNISIA          Monastir              Dr. Aden Ben Brahim                           Cathage Street                       Cell: 00216 97334104                                 TN2
                                                                             Menzel Fersi Monastir 5024 Tunisia            Office: 00216 73400395
                                                                                                                        Email: bbadnen79@gmail.com
  TUNISIA        Soukra Tunis                                                      Clinique de la Soukra           Appointment/Mobile +90 533 814 4915                           TN1
                                                                             36, rue Sheikh Mohamed Enneifer                216 71758988 (fax)
                                                                                 Soukra Tunis, Tunisia 2036            contact@ciinique-soukra.com
  TURKEY           Istanbul               Ms. Lalehan Tuzer                        Galata Medical Center                 Facility+90 212 249 4997                                TU3
                                    Dr. Nedim Erdem, MD Director                Meclisi Mebusan Cad No 19           sfme.peme@istanbulmedicalservice.com
                                    www.istanbulmedicalservice.com                Salipazari 34034 Karakoy         Appointment/Mobile +90 533 814 4915
                                                                                            Istanbul                 sfme.lale@istanbulmedicalservice.com
 TURKEY           Kusadasi                Ms. Lalehan Tuzer                      Kusadasi Gozde Hospital                 Facility+90 256 610 0045                                TU1
                                    Dr. YilmazTimucin, MD Director             Turkmen Mah. Riza Sarac Cad          sfme.peme@istanbulmedicalservice.com
                                    www.istanbulmedicalservice.com                 No 1/2 Kusadasi 09400            Appointment/Mobile +90 533 814 4915
                                                                              ___________ Aydin___________           sfme.lale@istanbulmedicalservice.com
  TURKEY           Ankara                www.guven.com.tr                            Guven Hastanesi                         Tel +90 312 4572525
                                                                                     §imsek Sok. No:29                       Fax +90 312 4572880                                 TU2
                                                                                     06540 Kavaklidere                           International

                                                                                                                                                                       Page 12
          Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 24 of 26




                                                            APPROVED PEME MEDICAL FACILITIES
                                                                   REVISED 3/30/2018

COUNTRY      CITY                        CONTACT                             FACILITY NAME & ADDRESS                          PHONE/FAX/E-MAIL                    COMMENTS                   CLINIC CODE

                                                                                         ANKARA                          Patient Services +90 312 4572535
 UAE         Dubai            Dr. Sayed Jaffar Sayed Mohammed                   Medical Specialists Centre                      Tel. 971.4.345.4040                                                DU1
                                                                                      P.O. Box 2099                         mscentre@emirates.net.ae
                                                                                      Dubai - U.A.E.                        Website: www.mscdubai.ae
 UAE         Dubai                                                                Getwell Medical Center                        Ph:+971 4 3595935                                                  DU2
                                                                                2nd Floor, Getwell Building,                    Fax: +971 4 3559975
                                                                           Bur Dubai, Dubai, United Arab Emirates         Email: ashukap@emirates.net.ae
  UK        London                    Dr. Richard Cooper                              Cooper Health                           Phone: 020 7580 3324
                                     Dr. Rumyana Iskreva                             112 Harley Street                          Fax: 020 7436 0661                                                 UK1
                                                                                     London W1G 7JQ                          info@17harleystreet.co.uk
                                                                                                                         Office: office@cooperhealth.co.uk
  UK        London                    Dr. Charles Eason                       Your Excellent Health Service                  Tel: +44(0)20 7580 5467
                                                                                     No 1 Harley Street                    info@yourexcellenthealth.co.uk                                          UK2
                                                                                     London W1G 9QD


  UK      Hertfordshire               Dr Jonathan Levy                                The Surgery                               Tel: 020 8953 9989                                                 UK3
                          e-mail: doctor@doctorjlevy.com                            Conygree Cottage                            Fax: 020 8207 0713
                                                                                  Butterfly Lane, Elstree
                                                                                 Hertfordshire, WD6 3AD
  UK         Bristol                  Dr. Peter Clarke                        St.Andrew’s Medical Centre            TEL:+44.0117 9380280 or +44.0117 9822729                                       UK5
                                                                                   St.Andrew’s House                         clarkpeter@btintemet.com
                                                                                    St.Andrew's Road
                                                                                        Avonmouth
                                                                                          Bristol
                                                                             ________ BS11 9DQ________
  UK         Essex                  Dr. Kajan Kanagasabai                        Mount Avenue Surgery                          Tel: (44)7810543766                                                 UK9
                                                                                     2 Mount Avenue                         Email: kKajan16@gmail.com
                                                                                         Shenfield
                                                                                           Essex
                                                                                     CM13 2NL UK
  UK      Southhampton                                                          Raymond Road Surgery                        Mobile: +44. 7968 040887             yash@sunak.co.uk                  UK4
                                     Dr Stuart Robinson                             34 Raymond Road                          Off: +44 23 8022 7559              yash.sunak@nhs.net
                                     Dr Bram Ganeson                        Shirley Southampton S015 5AL                     Fax: +44.023 8033 4028              bganesan@nhs.net
                                                                                                                                                               stuart.robinson@nhs.net
  UK        Glasgow                    Dr. Brian Paice                      Clyde Marine Medical Services                      (44) 0141231 1130                                                   UK8
                                                                                      Mariner House                             brian.paice@me.com
                                                                                Watermark Business Park
                                                                                     355 Govan Road
                                                                                    Glasgow G51 2SE_______
            Glasgow                     Fiona Brown                     Clyde Marine Training as Clyde Medicals           administration@clydemarine.com                                           UK10
  UK                              Administration Manager                  Seaforth Hourse, Seaforth Road North                    (44) 141427-6655
                                   fbrown@clydemanne.com                              Hillington Park
                                                                                    Glasgow G52 4JQ


  UK        Aberdeen                  Dr. Cristina Romete                        395 N. Deeside Rd., Cults                    44.1224.515.254/418.254                                              UK7
                                                                                    Aberdeen, AB15 9SX                   Aberdeen@Rochealthservices.com




                                                                                                                                                                                         Page 13
                     Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 25 of 26




                                                                                 APPROVED PEME MEDICAL FACILITIES
                                                                                        REVISED 3/30/2018

COUNTRY                  CITY                              CONTACT                                  FACILITY NAME & ADDRESS                             PHONE/FAX/E-MAIL                 COMMENTS                   CLINIC CODE

UKRAINE                 Odessa                        Mrs. Olga Shemyakova                            Archimed-T Medical Centre                         Tel +38 0482 32 78 70                                             UR1
                                                                                                           42, Kanatnaya, St.                         E-mail: archimed-t@mail.ru.
                                                                                                                Odessa
                                                                                                       Medical Centre "Viva Vita"                                                   vivavitamedicalcentre.com             UR2
UKRAINE                 Odessa                                                                           10/1a M. Govorova str.                         Tel: +38 048 770 24 73
                                                                                                             65058 Odessa                                 +38 048 706 15 68
                                                                                                                                                      vivavitaodessa@gmail.com




URUGUAY               Montevideo                          Dr Mario Maier                               Seaman's Medical Service                          Tel.: (598) 2915 5239                                            UG1
                                                                                                            Zabala 1584/102                              Fax: (598) 2916 4327
                                                                                                          Montevideo / Uruguay                         seaman@adinet.com.uy
  USA           Miami/Fort Lauderdale                    Dr. Erwin Potash                             Port of Miami Medical Clinic                       Phone: 305-358-4265                                              US1
                                                                                                      1015 N America Way, Ste. 150                        Fax: 305-358-5440
                                                                                                            Miami, FL 33132
  USA           Miami/Fort Lauderdale                Crew Member Medical                                      MediGo Doral                                Tel.- 305 938 0737                                              US2
                    • Port Canaveral                       Ela Cespedes                                      2404 87th Place                              Fax.- 305 5328869
                        • Tampa                    Call Miami Office to Schedule                             Doral, FI 33172
                     • Jacksonville                        305.672.0777                                                                                After hours- 305 938 0737
                      • Charleston                     or find clinic near you
                      • Galveston                                                      appointmentsrccl@mypeme.com                        appointmentsrccl@mypeme.com
                        • Boston
                      • New York
                     • New Orleans
  USA     All listed and additional U.S. cities          Guillermo Rochin                                 MediGo Urgent Care                              Tel.- 305 672 0777                                              US2
             Call Miami Office to Schedule                                                                  1355 Alton Road                               Fax.- 305 5328869
                     305.672.0777                                                                        Miami Beach, FI, 33139
                 or find clinic near you                                                                                                  appointmentsrccl@mypeme.com
                                                                                                     appointmentsrccl@mypeme.com          _____________ www.medigoonline.com
          Miami Dade, South Broward & the                                                              Physicians Health Center
                                                   Maxine Topper, Executive VP
                       Keys
  USA
                   MIA Airport Office              Yarley Simon, Office Manager                           6221 NW 36th Street                              Tel: 305-871-3627           M-F 7:30AM-6:00 PM                 US7
                                                  ysimon@ommanagement.com                                   Miami FL 33166                                Fax: 305-871-7569           Sat 8:30 AM- 12:30 PM
                                                             Ext. 2314


                                                  Susana Lopez, Office Manager                       1448 North Krome Ave, Suite 101                      Tel: 305-245-0222            M-F 8:30 AM-5:30 PM
               Florida City/ Homestead             Sussii@ommanagement.com                                Florida City FL 33034                           Fax: 305-246-3700
                                                              Ext. 2414


                        Hialeah                     Nubia Downs, Office Manager                           6990 NW 37th Avenue                             Tel: 305-691-5050            M-F 7:30 AM-5:00 PM
                                                  ndowns@ommanagement.com                                   Hialeah FL 33147                              Fax: 305-691-0006
                                                              Ext 2514

                        Kendall                   Eugenio Delgado, Office Manager                    7887 N. Kendall Drive, Suite 102                     Tel: 305-279-7722            M-F 7:30 AM-6:00 PM
                                                  edelgado@ommanagement.com                                  Miami FL 33156                                 Fax: 279-2090
                                                              Ext. 2214


             North Dade/ South Broward            Julissa Rodriguez, Office Manager             20535 NW 2nd Avenue (US 441), Suite 150                   Tel: 305-653-7720            M-F 8:30 AM-6:00 PM

                                                                                                                                                                                                                Page 14
                Case 1:20-cv-04660-GHW Document 20-2 Filed 11/23/20 Page 26 of 26




                                                                 APPROVED PEME MEDICAL FACILITIES
                                                                        REVISED 3/30/2018

COUNTRY             CITY                       CONTACT                                  FACILITY NAME & ADDRESS                               PHONE/FAX/E-MAIL                     COMMENTS                CLINIC CODE
                                      jrodriguez@ommanagement.com                                Miami FL 33169                             Broward Line: 954-922-5501          Sat8:30 AM -12:30 PM
                                                 Ext. 2614                                                                                      Fax: 305-653-2099


  USA          Port Canaveral                    Medigo                                       Crew Member Medical                                   Tel.-305.672.0777                                            US2
                                                                                                 1355 Alton Road
                                                                                              Miami Beach, FI, 33139
  USA          Fort Lauderdale                 Dr. E. Grenet                                    Health Med Center                                  954.525.7595                                                  US3
                                                                                              1489 SE 17 St, Suite 2i                           healthmedcenter.net
                                                                                                Fort Lauderdale, FL                            edgrenet@gmail.com

  USA            U.S. Cities                  CONCENTRA                                           Location Finder                                                                                                US4
                                                                                            http://www.concentra.com/


  USA         Corning, New York              Dr. Robert Reed                                 Guthrie Medical Group                                  Tel: 607.936.9971                                            US5
          Corning Museum Staff Only                                                        130 Centerway, Corning, NY                       Newman_Nikki@guthrie.org
                                                                                          _________ 14830_________                                   (206) 782-2700


VIETNAM            Hanoi                                                                     Family Medical Practice                         Tel:        +84 4 3843 0748                                         VN1
                                                                       298 I Kim Ma Street, Van Phuc Compound, Ba Dinh District,             Fax:        +84 4 3846 1750
                                                                       _____________________ Hanoi, Vietnam                        Email:    hanoi@vietnammedicalpractice.com
VIETNAM       Ho Chi Minh City             Thong Nhat Hospital                           #1 Ly Thuong Kiel Street, Ward 7                       khth232@gmail.com                                                VN2
                                                                                                  Tan Binh District                                 Tel:84-8-8640339
                                                                                        ________ Ho Chi Minh________
VIETNAM       Ho Chi Minh City            Family Medical Practice                             Diamond Plaza Clinic                                   84.8.3822.7848                                              VN3
                                                                                           34 Le Duan Street, District 1               hcmc@vietnammedical practice.com
                                                                                                    Ho Chi Minh
VIETNAM            Danang                 Family Medical Practice                           50-52 Nguyen Van Linh St                                84.511.3582.699                                              VN4
                                                                                             Hai Chau District, Danang                 danang@vietnammedicalpractice.com




                                                                                                                                                                                                       Page 15
